           Case 1:20-cv-04162-LGS Document 32 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TYLER ERDMAN,                                                :
                                              Plaintiff,      :
                                                              :   20 Civ. 4162 (LGS)
                            -against-                         :
                                                              :         ORDER
 ADAM VICTOR, et al.,                                         :
                                              Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter dated November 3, 2020, Defendant Adam Victor informed the

Court that certain information quoted in pro se Plaintiff’s Amended Complaint is under seal in

Khatskevich v. Victor, et al., Index No. 151658/2014 (Sup. Ct. N.Y. County) and requested leave

to file an application to redact such information along with supporting documentation for in

camera review (Dkt. No. 23). The Court directed Defendant Adam Victor to file the sealing

application in accordance with Individual Rule I.D.3, and temporarily restricted access to the

Amended Complaint pending adjudication of the application to seal (Dkt. No. 24);

        WHEREAS, by letter dated November 30, 2020, Plaintiff wrote to oppose the application

to seal, which has not yet been filed. (Dkt. No. 29);

        WHEREAS, Defendant Victor filed a letter ex parte (Dkt. No. 30), along with a redacted

version (Dkt. No. 31), addressing the delay in filing his application to seal. It is hereby

        ORDERED that Defendant Victor shall file his application to seal by December 4, 2020,

and if no timely application is received, the temporary restriction on access to the Amended

Complaint may be lifted.

Dated: December 2, 2020
       New York, New York
